DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  Period (“.”) is missing at the end of the claim.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: dependent claim 19 does not indicate which independent claim it depends. For the purpose of applying prior art, Examiner interprets claim 19 depends on claim 1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17449584 in view of Hoydis (US 20200334542, hereinafter “Hoydis”) (see below).
Current Application 17/449589
Copending Application 17/449584
Claim 1:
A receiver system with interference rejection, the receiver system comprising: an antenna for receiving a radio frequency signal; a downconverter for converting the radio frequency signal to an intermediate frequency signal; an analog-to-digital converter for converting the intermediate frequency signal or an analog baseband signal to a digital baseband signal; a selective filtering module for filtering of the digital baseband signal consistent with a target receive bandwidth; a narrow band rejection filter for rejecting an interference component, wherein the selective filtering module comprises: an adaptive notch filter supporting an infinite impulse response mode; and a controller for controlling the adaptive notch filter, the controller configured to execute a Steiglitz-McBride (SM)-modeled estimator or a least mean squares algorithm estimator to estimate filter coefficients of the adaptive notch filter, or both the Steiglitz-McBride (SM)-modeled estimator or a least mean squares (LMS) algorithm estimator, the SM-modeled estimator or least mean squares algorithm estimator being storable in a data storage device and the controller configured to recursively adjust the filter coefficients of the adaptive notch based on the estimated filter coefficients; wherein the SM-modeled estimator or the LMS estimator is configured to conduct a mini batch gradient decent search.
Claim 1:
A receiver system with interference rejection, the receiver system comprising: an antenna for receiving a radio frequency signal; a downconverter for converting the radio frequency signal to an intermediate frequency signal; an analog-to-digital converter for converting the intermediate frequency signal or an analog baseband signal to a digital baseband signal; a selective filtering module for filtering of the digital baseband signal consistent with a target receive bandwidth; a narrow band rejection filter for rejecting an interference component, wherein the selective filtering module comprises: an adaptive notch filter supporting an infinite impulse response mode; and a controller for controlling the adaptive notch filter, the controller configured to execute a Steiglitz-McBride (SM)-modeled estimator or quasi-Steiglitz-McBride (QSM)-modeled estimator to estimate filter coefficients of the adaptive notch filter, the SM-modeled estimator or QSM-modeled estimator storable in a data storage device and the controller configured to recursively adjust the filter coefficients of the adaptive notch based on the estimated filter coefficients.


However, Copending Application 17/449584, does not explicitly disclose, “wherein the SM-modeled estimator or the LMS estimator is configured to conduct a mini batch gradient descent search.”
In a similar field of endeavor, Hoydis discloses, “wherein the SM-modeled estimator or the LMS estimator is configured to conduct a mini batch gradient descent search (receiver weights for estimating a channel are determined using stochastic gradient descent over a mini-batch of samples; page 8, lines 9-25; page 9, lines 1-25, Paras. [0052]-[0055], [0062]-[0065]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Moorti and Li wherein the SM-modeled estimator or the LMS estimator is configured to conduct a mini batch gradient descent search, as taught by Hoydis for the purpose of improving the accuracy of the model of the channel (see abstract).
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Moorti et al. (US 20170180160, hereinafter “Moorti”), in view of Li (US 20200295849, hereinafter “Li”) and further in view of Hoydis (US 20200334542, hereinafter “Hoydis”).
	Regarding claim 1, Moorti discloses, 
	A receiver system with interference rejection (a transceiver system with self-interference cancellation, Para. [0026]), the receiver system comprising: 
“an antenna for receiving a radio frequency signal (The receiver 110 is preferably coupled to the communications link by a duplexer-coupled RF antenna, Para. [0035])”; 
“a downconverter for converting the radio frequency signal to an intermediate frequency signal (a frequency downconverter 112 converts the received signal into a baseband frequency signal (intermediate frequency signal); Fig. 3, Paras. [0026], [0036], [0038])”; 
“an analog-to-digital converter for converting the intermediate frequency signal or an analog baseband signal to a digital baseband signal (an analog digital converter 111 converts the baseband frequency signal into a digital baseband signal; figure 3, paragraph [0036])”; 
“a selective filtering module for filtering of the digital baseband signal consistent with a target receive bandwidth (self-interference canceller 140 (selective filtering module) filters the digital baseband signal according to a bandwidth where interference is primary present (target receive bandwidth); Paras. [0058), [0062], [0074], [0084], [0143])”; 
“a narrow band rejection filter for rejecting an interference component (downconverter 112 includes a baseband filter that rejects signals (interference component) other than the digital baseband signal (narrowband); Para. [0039])”, 
“wherein the selective filtering module comprises: an adaptive filter supporting an infinite impulse response mode (self-interference canceller 140 includes a multi-rate adaptive filter 142 ; Fig. 6, Para.  [0062])”; and 
“a controller for controlling the adaptive  filter (a transform adaptor 190 for controlling the multi-rate adaptive filter 142; Paras. [0088]-[0090], [0100]-[0101]), the controller configured to execute a Steiglitz-McBride (SM)-modeled estimator or a least mean squares algorithm estimator to estimate filter coefficients of the adaptive notch filter, or both the Steiglitz-McBride (SM)-modeled estimator or a least mean squares (LMS) algorithm estimator (the transform adaptor executes a mathematical model, such as a recursive least squares algorithm for determining filter weights (coefficients); Paras. [0088]-[0090], [0100]-[0101], [0163]), the SM-modeled estimator or least mean squares algorithm estimator being storable in a data storage device and the controller configured to recursively adjust the filter coefficients of the adaptive notch based on the estimated filter coefficients (the mathematical model is stored in memory and is used to adjust filter weights of the multi-rate adaptive filter 142; Paras. [0088]-[0090], [0100]-[0101]).”
However, Moorti does not disclose, “wherein the adaptive filter is an adaptive notch filter supporting an infinite impulse response mode; and wherein the SM-modeled estimator or the LMS estimator is configured to conduct a mini batch gradient descent search.”
In a similar field of endeavor, Li discloses, “wherein the adaptive filter is an adaptive notch filter supporting an infinite impulse response mode (narrowband filtering is provided by adaptive notch filters supporting either a finite impulse response or an infinite impulse response; paragraphs [0033], [0036])”.
Therefore, it would have been obvious to one of ordinary skill in art before effective filing date of the claimed invention to modify Moorti by specifically providing wherein the adaptive filter is an adaptive notch filter supporting an infinite impulse response mode, as taught by Li for the purpose of  providing solutions to a high performance telemetry system of transmitting the downhole measurements and information to the surface with the high data rate, high system reliability and high decoding quality (Para. [0012]).
Further, the combination of Moorti and Li does not explicitly disclose, “wherein the SM-modeled estimator or the LMS estimator is configured to conduct a mini batch gradient descent search.”
In a similar field of endeavor, Hoydis discloses, “wherein the SM-modeled estimator or the LMS estimator is configured to conduct a mini batch gradient descent search (receiver weights for estimating a channel are determined using stochastic gradient descent over a mini-batch of samples; page 8, lines 9-25; page 9, lines 1-25, Paras. [0052]-[0055], [0062]-[0065]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Moorti and Li wherein the SM-modeled estimator or the LMS estimator is configured to conduct a mini batch gradient descent search, as taught by Hoydis for the purpose of improving the accuracy of the model of the channel (see abstract).
Regarding claim 2, the combination of Moorti, Li and Hoydis discloses everything claimed as applied above (see claim 1), further Moorti discloses, 
“wherein the SM-modeled estimator or the LMS estimator is configured to reduce a feedback update rate by a factor of q, where q is batch size (the adaptive filter is a multi-rate adaptive filter which has different rates of updating based on a reduced number of samples (batch size); Paras.  [0064], [0137], [0170], [0173]).”
Regarding claim 3, the combination of Moorti, Li and Hoydis discloses everything claimed as applied above (see claim 1), however Moorti does not disclose, “wherein the SM-modeled estimator or the LMS estimator is configured to use a separate covariance matrix update and coefficient matrix update”.
In a similar field of endeavor, Li discloses, “wherein the SM-modeled estimator or the LMS estimator is configured to use a separate covariance matrix update and coefficient matrix update (a LMS algorithm separately calculates filter coefficients and a covariance of the input of channel equalizer; paragraphs [0036]-[0037]).”
Therefore, it would have been obvious to one of ordinary skill in art before effective filing date of the claimed invention to modify Moorti by specifically providing wherein the SM-modeled estimator or the LMS estimator is configured to use a separate covariance matrix update and coefficient matrix update, as taught by Li for the purpose of  providing solutions to a high performance telemetry system of transmitting the downhole measurements and information to the surface with the high data rate, high system reliability and high decoding quality (Para. [0012]).
Regarding claim 4, the combination of Moorti, Li and Hoydis discloses everything claimed as applied above (see claim 1), further Moorti discloses, 
“wherein the SM-modeled estimator or the LMS estimator is configured to supports use of specialized vector or matrix instruction set associated with a corresponding data processor (digital canceller 140 supports the use of matrix instructions associated with a processor; paragraphs [0172]-[0174], [0196]).”

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moorti,  in view of Li, in view of Hoydis and further in view of Hunter et al. (US 20040176034, hereinafter “Hunter”).
Regarding claim 19, the combination of Moorti, Li and Hoydis discloses everything claimed as applied above (see claim 1), however the combination of Moorti, Li and Hoydis does not disclose, “The receiver system wherein the selective filter module further comprises: a secondary adaptive notch filter, wherein the adaptive notch filter attenuates a received signal at first notch frequency in a first frequency band and wherein the secondary adaptive notch filter attenuates the received signal at a second notch frequency in a second frequency band.”
In a similar field of endeavor, Hunter discloses, “The receiver system wherein the selective filter module further comprises: a secondary adaptive notch filter, wherein the adaptive notch filter attenuates a received signal at first notch frequency in a first frequency band and wherein the secondary adaptive notch filter attenuates the received signal at a second notch frequency in a second frequency band (demodulating one or more second radio signals from the radio receiver for output as one or more user selected channels; and first and second adaptive notch filters, the first adaptive notch filter filtering the common radio frequency band and the second adaptive notch filter filtering the intermediate frequency band, the first and second adaptive notch filters being responsive to the control signal for attenuating the first radio signal to reduce interference between the first radio signal and the output, Fig. 7, Paras. [0033]-[0036] and claim 19).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Moorti, Li and Hoydis by specifically providing wherein the selective filter module further comprises: a secondary adaptive notch filter, wherein the adaptive notch filter attenuates a received signal at first notch frequency in a first frequency band and wherein the secondary adaptive notch filter attenuates the received signal at a second notch frequency in a second frequency band, as taught by Hunter for the purpose of attenuating the strong signal without attenuating signals received in other channels, thus reducing interference while maintaining sensitivity (Para. [0003]).

Allowable Subject Matter
Claims 10-18 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 10:
 	Moorti discloses, 
	“A receiver system with interference rejection (a transceiver system with self-interference cancellation, Para. [0026]), the receiver system comprising: an antenna for receiving a radio frequency signal (The receiver 110 is preferably coupled to the communications link by a duplexer-coupled RF antenna, Para. [0035]), a downconverter for converting the radio frequency signal to an intermediate frequency signal (a frequency downconverter 112 converts the received signal into a baseband frequency signal (intermediate frequency signal); Fig. 3, Paras. [0026], [0036], [0038]), an analog-to-digital converter for converting the intermediate frequency signal or an analog baseband signal to a digital baseband signal (an analog digital converter 111 converts the baseband frequency signal into a digital baseband signal; figure 3, paragraph [0036]), a selective filtering module for filtering of the digital baseband signal consistent with a target receive bandwidth (self-interference canceller 140 (selective filtering module) filters the digital baseband signal according to a bandwidth where interference is primary present (target receive bandwidth); Paras. [0058), [0062], [0074], [0084], [0143]), a narrow band rejection filter for rejecting an interference component (downconverter 112 includes a baseband filter that rejects signals (interference component) other than the digital baseband signal (narrowband); Para. [0039]), wherein the selective filtering module comprises: an adaptive filter supporting an infinite impulse response mode (self-interference canceller 140 includes a multi-rate adaptive filter 142 ; Fig. 6, Para.  [0062]) and a controller for controlling the adaptive  filter (a transform adaptor 190 for controlling the multi-rate adaptive filter 142; Paras. [0088]-[0090], [0100]-[0101]), the controller configured to execute a Steiglitz-McBride (SM)-modeled estimator or a least mean squares algorithm estimator to estimate filter coefficients of the adaptive notch filter, or both the Steiglitz-McBride (SM)-modeled estimator or a least mean squares (LMS) algorithm estimator (the transform adaptor executes a mathematical model, such as a recursive least squares algorithm for determining filter weights (coefficients); Paras. [0088]-[0090], [0100]-[0101], [0163]), the SM-modeled estimator or least mean squares algorithm estimator being storable in a data storage device and the controller configured to recursively adjust the filter coefficients of the adaptive notch based on the estimated filter coefficients (the mathematical model is stored in memory and is used to adjust filter weights of the multi-rate adaptive filter 142; Paras. [0088]-[0090], [0100]-[0101]).”
 Li discloses,	
“wherein the adaptive filter is an adaptive notch filter supporting an infinite impulse response mode (narrowband filtering is provided by adaptive notch filters supporting either a finite impulse response or an infinite impulse response; paragraphs [0033], [0036])”.
Hoydis discloses, 
“wherein the SM-modeled estimator or the LMS estimator is configured to conduct a mini batch gradient descent search (receiver weights for estimating a channel are determined using stochastic gradient descent over a mini-batch of samples; page 8, lines 9-25; page 9, lines 1-25, Paras. [0052]-[0055], [0062]-[0065]).”
However, Moorti, Li and Hoydis, whether taken alone or in combination does not teach the following feature:
“the receiver system comprises, wherein the notch filter is physically realized as an infinite impulse response filter that uses an artificial intelligence (AI) model to converge on filter coefficients more quickly than least minimum squares technique, wherein the filter coefficients are determined based on a mini-batch stochastic gradient descent search”,  in combination with all the recited limitations of the claim 10.

 	Dependent claims 11-18 are allowed as those inherit the allowable subject matter from claim 10.

Claims 5-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts, Moorti, Li and Hoydis, whether taken alone or combination, do not teach or suggest the following novel features:
wherein the SM-modeled estimator or the LMS estimator is configured to search or conduct a mini batch gradient decent search among candidate filter coefficients for refines filter coefficients consistent with the following equations, where a filter coefficient can remain generally constant over the past q epochs (k−q+1 to k): 

    PNG
    media_image1.png
    139
    546
    media_image1.png
    Greyscale

Claims 6 and 7 are objected as those inherit the allowable subject matter from claim 5.

Regarding claim 8, The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts, Moorti, Li and Hoydis, whether taken alone or combination, do not teach or suggest the following novel features:
“wherein the SM-modeled estimator or LMS estimator or filter coefficient updater avoid a covariance matrix update/propagation by disregarding correlation between two NBI components for a scenario or case wherein there are two simultaneous NBI components that interfere with the received radio frequency signal or its related respective baseband signal that is derived from the received radio frequency signal”, in combination with the other limitations in claim 1. 
Claim 9 is objected as those inherit the allowable subject matter from claim 5.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 11362693: The invention is related to a system that incorporates aspects of the subject disclosure may perform operations including, for example, receiving, via an antenna, a signal generated by a communication device, detecting passive intermodulation interference in the signal, the interference generated by one or more transmitters unassociated with the communication device, and the interference determined from signal characteristics associated with a signaling protocol used by the one or more transmitters.
	US 10340962: The invention is related to a  method for reducing interference in a received signal can include splitting a received signal into a first portion and a second portion, the received signal comprising a desired signal and an interference signal that spectrally overlaps the desired signal. The method also can include estimating an amplitude A(t) of the first portion as a function of time. The method also can include suppressing at least a portion of the interference signal in the estimated amplitude A(t) to generate an interference suppressed amplitude A′(t). The method also can include delaying the second portion by an amount of time corresponding to the estimation and suppression.
US 20210194746: The invention is related to an input signal has a desired signal component and an interfering signal component superimposed thereon. Interfering component estimation processing is applied to the input signal, obtaining as a result a filtered signal comprising a sequence of filtered data samples. The filtered signal is subtracted from the input signal obtaining as a result an output signal comprising a sequence of output data samples. The interfering component estimation processing applies conjugating processing to the input signal, providing a conjugated version of the input signal. An adaptive signal processing coefficient is computed and adaptive signal processing is applied to the conjugated version of the input signal using the adaptive processing coefficient.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641